DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 23-25 are pending in the application.
Priority
	This application is a continuation of U.S. Patent Application No.16/984,914, filed August 4, 2020, which is a divisional of U.S. Patent Application No.16/382,474, filed April 12, 2019), which is a divisional of U.S. Patent Application No.16/161,642, filed October 16, 2018 which is a continuation of U.S. Patent Application No. 16/036,001, filed July 16, 2018, which is a continuation of U.S. Patent Application No. 14/549,885, filed November 21, 2014, which claims priority to U.S. Provisional Patent Application Nos. 61/985,035, filed April 28, 2014, and 61/908,333, filed November 25, 2013.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-15 of U.S. Patent No. 10,047,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently-claimed compound meets all the structural limitations of cited claims 1-3, 5-12 and 14-15.   Patented method of claim 13 also reads on current claim 3, both claims comprising modulating the glucocorticoid receptor.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 10,323,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method claims 13-14 read on current claim 3 which employs “comprising” language that permits additional steps in addition to antagonizing (i.e., modulating) the glucocorticoid receptor, such as treatment of cancer.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. 10,787,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method claims 13 and 15 read on current claim 3 which employs “comprising” language that permits additional steps in addition to antagonizing (i.e., modulating) the glucocorticoid receptor, such as treatment of antipsychotic induced weight gain.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. 11,370,789. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method claims 13 and 15 read on current claim 3 which employs “comprising” language that permits additional steps in addition to antagonizing (i.e., modulating) the glucocorticoid receptor, such as treatment of cachexia.
Claims 1-3 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625